Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 7, 2001 (People v Lewis, 283 AD2d 442 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered May 14, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *545effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, S. Miller and Ritter, JJ., concur.